Citation Nr: 0009903	
Decision Date: 04/13/00    Archive Date: 04/20/00

DOCKET NO.  98-06 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to Department of Veterans Affairs (VA) benefits 
based on permanent incapacity for self-support prior to 
attaining 18 years of age.




ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel





INTRODUCTION

The veteran served on active duty from June 1942 to September 
1945, November 1947 to September 1948, and from March 1953 to 
March 1957.  The veteran died in February 1977.  The 
appellant is his son.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from the December 1997 rating decision of 
the Department of Veterans Affairs Regional Office in 
Oakland, California (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The appellant was born in January 1940 and is apparently 
unmarried.

3.  The appellant has been diagnosed with schizophrenia.

4.  The appellant is not shown to have become permanently 
incapable of self-support prior to attaining 18 years of age.


CONCLUSION OF LAW

The appellant is not entitled to recognition as a helpless 
child of the veteran for purposes of entitlement to VA 
benefits.  38 U.S.C.A. § 101(4) (West 1991); 38 C.F.R. 
§§ 3.315(a), 3.356, 3.57(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

For purposes of entitlement to VA benefits, the term "child" 
includes a person who is unmarried and who, before attaining 
the age of 18 years, became permanently incapable of self-
support.  See 38 U.S.C.A. § 101(4) (West 1991); 38 C.F.R. 
§ 3.57(a) (1999).  A child of a veteran may be considered a 
"child" after age 18 for purposes of benefits under Title 38, 
United States Code, if found by a rating determination to 
have become, prior to age 18, permanently incapable of self-
support.  See 38 U.S.C.A. § 101(4) (West 1991); 38 C.F.R. § 
3.315(a) (1999).

Under the provisions of 38 C.F.R. § 3.356: (a) A child must 
be shown to be permanently incapable of self-support by 
reason of mental or physical defect at the date of attaining 
the age of 18 years. (b) Rating determinations will be made 
solely on the basis of whether the child is permanently 
incapable of self- support through his own efforts by reason 
of physical or mental defects.  The question of permanent 
incapacity for self-support is one of fact for determination 
by the rating agency on competent evidence of record in the 
individual case.  Rating criteria applicable to disabled 
veterans are not controlling.

The principal factors for consideration are: (1) The fact 
that a claimant is earning his own support is prima facie 
evidence that he is not incapable of self-support.  
Incapacity for self- support will not be considered to exist 
when the child by his own efforts is provided with sufficient 
income for his reasonable support.

(2) A child shown by proper evidence to have been permanently 
incapable of self-support prior to the date of attaining the 
age of 18 years may be so held at a later date even though 
there may have been a short intervening period or periods 
when his condition was such that he was employed, provided 
the cause of incapacity is the same as that upon which the 
original determination was made and there were no intervening 
diseases or injuries that could be considered as major 
factors. Employment which was only casual, intermittent, 
tryout, unsuccessful, or terminated after a short period by 
reason of disability should not be considered as rebutting 
permanent incapability of self-support otherwise established.

(3) It should be borne in mind that employment of a child 
prior or subsequent to the delimiting age may or may not be a 
normal situation, depending on the educational progress of 
the child, the economic situation of the family, indulgent 
attitude of parents, and the like.  In those cases where the 
extent and nature of disability raises some doubt as to 
whether they would render the average person incapable of 
self- support, factors other than employment are for 
consideration.  In such cases there should be considered 
whether the daily activities of the child in the home and 
community are equivalent to the activities of employment of 
any nature within the physical or mental capacity of the 
child which would provide sufficient income for reasonable 
support.  Lack of employment of the child either prior to the 
delimiting age or thereafter should not be considered as a 
major factor in the determination to be made, unless it is 
shown that it was due to physical or mental defect and not to 
mere disinclination to work or indulgence of relatives or 
friends.

(4) The capacity of a child for self-support is not 
determinable upon employment afforded solely upon sympathetic 
or charitable considerations and which involved no actual or 
substantial rendition of services.

The record shows that the appellant was born in January 1940.  
The RO issued a rating decision in June 1980 which determined 
that the appellant had become permanently incapable of self-
support prior to the age of eighteen.  At the time of the 
RO's decision, the record contained a July 1978 report from 
Jaime P. Castaneda, M.D., of the National Mental Hospital.  
This report disclosed that the veteran was presently 
hospitalized with a diagnosis of schizophrenia and that he 
had been hospitalized several times since June 1957, at the 
age of 17, due to schizophrenia.  In addition, January and 
December 1980 letters from Carlos C. Vincente, M.D., stated 
that the appellant had been confined at the National Mental 
Hospital several times since June 1957 and that he was 
continuously mentally ill since that time.  He remarked that 
the appellant's prognosis for a full recovery was quite poor.

Following an RO field examination, the appellant's receipt of 
VA benefits based on permanent incapacity for self-support 
was discontinued effective May 1984.  The RO determined that 
Dr. Vincente had a history of providing false medical 
evidence.  Thereafter, the appellant submitted a March 1985 
letter from Raquiel D. Jovellano, M.D., of Mariveles Mental 
Ward, which reported that the appellant had been undergoing 
treatment for schizophrenia since February 1985.

During a VA neuropsychiatric examination performed in 
November 1985, the appellant was described as responsive, 
coherent, and relevant.  He had an appropriate affect, intact 
memory, and fair judgment, and was poorly oriented to time.  
He denied the presence of hallucinations.  Testing results 
showed intelligence within the borderline level but did not 
justify a finding of mental defectiveness or schizophrenia.  
The appellant reported that he helped his mother with a 
gambling business and that he liked to drink alcohol.  He 
stated that he was an outpatient at the mental hospital and 
was prescribed Thorazine.

The RO issued a rating decision in January 1986 which found 
that the appellant had completed two years of high school, 
had a history of sporadic employment, and had lived with a 
woman for three years and had two children.  Letters dated 
April 1987 and January 1998 from the National Center for 
Mental Health identified several hospitalizations for 
schizophrenia through July of 1997.  Lay statements submitted 
in November 1987 claimed that the appellant had been mentally 
retarded since his childhood.  A statement from a prospective 
employer stated that the appellant was not hired due to his 
health history and conditions.

An October 1997 letter from Adelita L. Medrano-Medina, M.D., 
a psychiatrist at Central Luzon Doctors Hospital, stated that 
the appellant had been in her care from 1993 to the present.  
He was diagnosed with schizophrenia, undifferentiated type, 
chronic with residuals.  He was followed monthly and had 
occasional relapses when not taking his medication.  A 
January 1998 letter from Zoraida F. Afable, M.D., stated that 
the veteran was confined at the Mariveles Mental Ward from 
February to April 1985.

A lay statement dated October 1998 from [redacted] stated 
that he was the guardian of the appellant.  He believed that 
the appellant had been mentally ill prior to age eighteen.  
He submitted a copy of the appellant's patient's 
identification card, a schedule of psychiatric appointments, 
and an October 1998 statement from Dr. Medrano-Medina 
concerning treatment sessions.

Based upon the foregoing evidence, the Board finds that the 
appellant did not become permanently incapable of self-
support prior to attaining 18 years of age.  The evidence of 
record documents one instance of treatment for schizophrenia 
prior to the age of eighteen.  The fact that the disease had 
its onset prior to age 18 is not sufficient to support the 
claim in the absence of evidence showing that the disorder 
caused significant disability at that time.  The Board 
observes that the recently submitted medical evidence 
provides additional information only as to the appellant's 
recent medical treatment and provides no relevant information 
as to the appellant's level of disability prior to the age of 
eighteen.  Finally, the Board notes that the VA examination 
failed to diagnose the appellant with schizophrenia.  The 
Board finds that the VA examination report has greater 
probative value than the private medical statements because 
of the impartial nature of the examination.  The Board thus 
finds that the preponderance of the evidence is against the 
claim of entitlement to VA benefits based on a finding of 
permanent incapacity for self-support prior to the age of 18 
and the appellant's claim must be denied.


ORDER

Entitlement to VA benefits based on permanent incapacity for 
self-support prior to age 18 is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

